            Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 1 of 11



        IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY MARYLAND

GLORIA COOKE                                 )
Cascade Lane                                 )
Largo, MD 20774                              )
                                             )
       on behalf of herself and
       all Others similarly situated
                                             )
                                             )
                                             )
                                                      Civil Action No.   aau9. c/cjift
       Plaintiffs,                           )
                                             )
v.                                           )
                                             )
SHAPIRO & BROWN                              )
Serve: Corporation Trust Inc.                )
       2405 York Rd, Ste 201                 )
       Lutherville, MD 21093                 )
                                             )
       Defendant,                            )
                                             )                                         ~T3   C3

BANK OF AMERICA                              )                                        ya
Serve: Corporation Trust Inc.                )                                        o      m
                                                                                              CD     Qo
                                                                                      m      «->    'a o
       2405 York Rd, Ste 201                 )                                        o              c-
       Lutherville, MD 21093                 )                                        o      CO
                                                                                      O
                                             )                                        5®*

                                                                                      o             C
       Defendant.                            )                                               K)
                                                                                      ^5=                CD
                                                                                      fA




                     CLASS ACTION COMPLAINT AND JURY DEMAND

       COMES NOW, the Plaintiff, Gloria Cooke, by and through undersigned counsel, on behalf

of herself and all other similarly situated, brings this complaint against defendants Shapiro & Brown

(“S&B”) and Bank of America (“BOA”), and alleges as follows:

                                 PRELIMINARY STATEMENT

       1.      This is an action for actual, statutory and punitive damages, costs and attorney’s fees

brought pursuant to Fair Debt Collection Practices Act, 15 U.S.C. § 1692 ("FDCPA"); Fair Credit

Reporting Act, 15 U.S.C. § 1681 ("FCRA"); Maryland Consumer Debt Collection Act, Md. Code

§14-201 et seq. ("MCDCA") and Maryland Consumer Protection Act, Md. Code Ann., Com. Law

§13-101 etseq. (“MCPA”).



                                                  1
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 2 of 11


                                           PARTIES

        2.       Plaintiff is a natural person who resides in the state of Maryland.

        3.       Defendant S&B is a law firm that specializes in the collection of debts for mortgage

servicers and/or lenders by filing foreclosure actions against mortgagors.

        4.       Defendant BOA is a national bank that, among other things, originates, services and

purchases mortgage loans.

                                     FACTUAL ALLEGATIONS

        5.       In May 2003, Plaintiff obtained an FHA insured mortgage loan from Countrywide

Home Loans, Inc to refinance her personal residence at 10201 Cascade Lane, Largo, MD (the

“Property”). Defendant BOA claims to have acquired the ownership and servicing of the loan.

        6.       Defendant BOA falsely claimed that it had right to collect payments on the loan.

BOA’s claim was false because it did not qualify as the Noteholder under the terms of the Promissory

Note nor as a “holder” under applicable Maryland law. BOA did not qualify as the Noteholder or

“holder” because it was not in possession of the original note and the original note had never been

endorsed to it by an authorized person.

        7.       In 2014, BOA falsely claimed that Plaintiff was in default. BOA’s claim was false

because it was not the Noteholder or “holder” and therefore, BOA had no right to declare the loan

in default.

        8.       In October 2014, BOA offered the Plaintiff a loan modification. Based on Plaintiffs

communications with BOA, Plaintiff believed that BOA’s offer to modify the loan would extend her

loan an additional 26 years. BOA did not attempt to hold an FHA complaint face-to-face meeting

with Plaintiff regarding the loan modification or any other loss mitigation option. Because Plaintiff

understood the loan modification offer would extend her loan by 26 years, and Plaintiff did not want

to extend her loan by 26 years, the Plaintiff did not accept the loan modification offer.



                                                    2
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 3 of 11



       9.       In March 2016, Defendant S&B filed a foreclosure action against Plaintiff and her

Property. Upon information and belief, Defendant S&B was retained by Defendant BOA to foreclose

on Plaintiffs Property.

        10.     Prior to filing the foreclosure action, the Defendant BOA did not attempt or did not

make adequate attempts to hold a face-to-face meeting with Plaintiff that would have provided

Plaintiff with an opportunity to make modifications to the loan and avoid foreclosure.

        11.     On March 21, 2017, S&B sent Plaintiff a letter with the title NOTICE TO

OCCUPANTS OF PENDING ACQUISITION. This notice claimed that “the mortgage for the

property in which you are living is in foreclosure as a result of the property owner’s default” and

that “within the next 60 to 90 days, title to the property is expected to be transferred to the Secretary

of Housing and Urban Development (HUD).” The notice further announced that “HUD generally

requires that there be no one living in properties conveyed to the Secretary as a result of a

foreclosure” and that “[t]o be considered for continued occupancy upon conveyance to HUD, you

must submit a written request to HUD within 20 days of the date at the top of this letter or the

property must be vacated before the time HUD is scheduled to acquire it.”

        12.      S&B’s claims in the Notice created the false impression that Plaintiff would have to

vacate the Property within 60 to 90 days from March 21,2017. This representation was false because

S&B did not expect for title to be transferred to HUD within 60 to 90 days. Further, S&B’s

representation was false because title could not legally be transferred to HUD within 60 to 90 days.

        13.      While S&B intended to schedule a foreclosure sale within the next 60 to 90 days, the

ownership or title to the Property would not occur until months after the foreclosure sale if Bank of

America purchased the Property at the foreclosure sale. Being that the Property had a substantial

amount of equity, it was nearly guaranteed that a third party would have purchased the Property at

foreclosure auction and highly unlikely that BOA would have purchased the Property at foreclosure



                                                    3
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 4 of 11


sale. If BOA did not purchase the Property at foreclosure auction, then the title would not have been

transferred to HUD and therefore, S&B’s threat that the Property must be vacated before HUD

acquired it was deceptive and false.

        14.     Upon information and belief, BOA instructed S&B to send the Notice in May 2017.

        15.     Upon information and belief, S&B was acting within its scope of agency with BOA,

when S&B sent the Notice to Plaintiff.

        16.      HUD instructs .that this Notice be sent out “[a]t least-60 days, but not more than 90

days, before the date on which the mortgagee reasonably expects to acquire title to the property.”

However, Defendants S&B and BOA did not expect to acquire title within 60 to 90 days of March

21, 2017. Rather, they expected to conduct a foreclosure sale within 60 to 90 days of March 21,

2017. Unless the Defendants expected to conduct a sham sale where the Defendants colluded with

each other to guarantee that BOA was the winner bid at the foreclosure auction sale, in March 21,

2017, the Defendants did not know if BOA would obtain the winning bid at the foreclosure sale.

        17.      Furthermore, even if BOA was the winning bidder at the foreclosure sale, the title to

the Property would not immediately transfer over to BOA. Instead a series of events would occur

over a period of 3 to 4 months or more before the title would transfer to BOA. For instance, following

a foreclosure sale, the Plaintiff would have at least 30 days to file objections to the sale, and

regardless of whether Plaintiff filed objections, the circuit court ,would have to ratify the foreclosure

sale. After the circuit court ratified the foreclosure sale, the foreclosure file would be sent to auditing

division of the circuit court for approval. Once the circuit court enters an Order ratifying the auditor’s

report, only then can S&B can execute a substitute deed that transfers title to BOA.

        18.      Defendant S&B has never transferred title to BOA or any other servicer or lender

within 60 to 90 days of foreclosure sale, much less within 60 to 90 days of noticing a mortgagor or

a foreclosure sale.



                                                    4
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 5 of 11



        19.     Defendants should have sent the Notice sometime after the Defendants purchased the

Property at the foreclosure sale. Based on the timing that Defendants’ were acquiring title to

properties via foreclosure, the Defendants should have sent the Notice after the circuit court ratified

the foreclosure sale.

       20.      As a result of Defendants’ misrepresentation that the title to the Property would be

transferred to BOA before the title was expected to be transferred, or could indeed actually be

transferred to BOA, Defendants created a false sense of urgency that Plaintiff would have to vacate

the Property months before she would have to.

       21.      Defendant BOA has falsely reported to the credit reporting agencies that Plaintiff was

in default to BOA and that her loan was subject to valid foreclosure action. Additionally, Plaintiff

disputed that the loan was currently 120 days delinquent because the account had been closed and

that Plaintiffs payment on November 30, 2015 was credited.

       22.      BOA received notice of Plaintiffs credit dispute from all three credit reporting

agencies. BOA did not correct the errors that were disputed by Plaintiff because BOA did not

conduct a reasonable investigation of Plaintiffs credit dispute. Further, Plaintiff failed to instruct

the credit reporting agencies to report the debt as disputed.

       23.      In April 2017, Plaintiff retained an attorney to represent her in the foreclosure action

and in a lawsuit against Carrington Mortgage'Services, who Defendants claim is the current servicer

of the Plaintiffs loan.

       24.      Plaintiffs attorney entered an appearance in the foreclosure action and lawsuit

against Carrington Mortgage Services on April 28, 2017 and February 16, 2018, respectively.

Defendant S&B became aware of Plaintiffs representation by counsel on April 28, 2017 and

February 16, 2018 because S&B is the plaintiff in the foreclosure action and S&B represents

Carrington Mortgage Services in the lawsuit against Carrington Mortgage Services.



                                                   5
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 6 of 11


       25.      Despite being aware that Plaintiff is represented by counsel, Defendant S&B has sent

debt collection communications (i.e. foreclosure filings, payoff statements, etc.) directly to Plaintiff.

                                  CLASS ACTION ALLEGATIONS

       26.      Plaintiff brings this action individually and on behalf of all persons similarly situated

pursuant to Maryland Rule 2-231, and seeks to represent the following defined classes:

                Bank of America Class

                All Maryland residents within three years of filing this complaint (a) who
                had a mortgage loan (b) that was serviced, owned or otherwise held by Bank
                of America (c) that was the subject of a foreclosure filing (d) where the
                Bank of America appointed a substitute trustee or retained a law firm (e)
                that sent correspondence threatening to obtain title of the residents’ property
                (f) before it could obtain title of the residents’ property.

                 Shapiro & Brown Class

                 All Maryland residents within three years of filing this complaint (a) who
                 had a mortgage loan (b) that was the subject of a foreclosure filing, (c)
                 where BOA appointed Shapiro & Brown (d) who sent correspondence
                 threatening to obtain title of the residents’ property (e) before it could obtain
                 title of the residents’ property.

        27.      The classes are so numerous that it is impracticable to join all members of the classes

to this action. The names and addresses of the members of the classes are identifiable through

documents maintained by the Defendants, and the members of the classes may be notified of the

pendency of this action by published and/or mailed notice.
                                                                                                     ■i
        28.      There are common questions of law and fact relating to the proposed classes, which

include the following:

                 a)      Whether the mortgage loan was a consumer debt as defined by MCDCA; and

                 b)      Whether Defendants claimed a right or threatened to obtain title to the

        properties during a time period that Defendants knew, or should have known, they could not

        obtain title to the properties.




                                                      6
             Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 7 of 11



       29.     Plaintiffs claims are typical of the claims of the Classes, which all arise from the

same operative facts and are based on the same causes of action.

       30.     The interests of the members of the Classes will be fairly and adequately protected

by Plaintiff. Ms. Cooke is an adequate representative of the class because her interests coincide with

interests of the members of the classes that she seeks to represent. She has retained competent and

experienced counsel in consumer litigation. Neither Plaintiff nor her attorney have interests which

might cause them not to vigorously pursue this claim.

       31.     Questions of law and fact common to the members of the classes predominate over

questions affecting only individual members, and a class action is superior to other available

methods for fair and efficient adjudication of the controversy. The damages suffered by each member

are such that individual prosecution would prove burdensome and expensive given the complex and

extensive litigation necessitated by Defendants’ conduct. It would be virtually impossible for the

members of the Classes to individually and effectively redress the wrongs done to them. Even if the

members of the Classes themselves could afford such individual litigation, it would be an

unnecessary burden on the Courts. Furthermore, individualized litigation presents a potential for

inconsistent or contradictory judgments and increases delay and expense to all parties and to the

court system presented by the complex legal and factual issues raised by Defendants’ conduct. By
                                                                                1

contrast, the class action device will result in substantial benefits to the litigants and the Court by

allowing the Court to resolve numerous individual claims based upon a single set of proof in a case.

                          COUNT ONE: VIOLATIONS OF FDCPA
                               (as to Defendant S&B only)

       32.     Plaintiff incorporates the preceding allegations by reference.

       33.     Within one-year of filing this action, Defendant S&B violated 15 U.S.C. §

1692c(a)(2) by communicating with Plaintiff when Defendant knew she was represented by counsel.




                                                   7
             Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 8 of 11


       34.      As a result of Defendant’s illegal communications with Plaintiff, she suffered actual

damages, including mental and emotional distress.

       35.      Defendant’s conduct was the proximate cause of Plaintiffs injuries, rendering

Defendant liable for actual damages to Plaintiff in an amount to be determined by the court pursuant

to §1692k(a)(l), liable for statutory damages to Plaintiff in an amount of $100 - $1,000 pursuant to

§1692k(a)(2)(A), and reasonable attorney’s fees pursuant to §1692k(a)(3).

                          COUNT TWO: VIOLATION(S) OF MCDCA
                                    (CLASS CLAIM)
                                  (as to all Defendants)

       36.      Plaintiff incorporates the preceding allegations by reference.

       37.      Defendants violated Md Code Ann., Com. Law § 14-202(8) by claiming it could or

threatening to obtain title to the property and evict the Plaintiff and the putative members of the

Classes during a time period that Defendants knew they had no right to obtain title to the properties.

       38.      Defendants’ violations caused the Plaintiff to endure damages including out-of-

pocket costs and fear or worry of being kicked out of the Property, rendering Defendant liable for

actual damages in an amount to be determined pursuant to MCDCA, §14-203.

                          COUNT THREE: VIOLATIONS OF MCPA
                                   (CLASS CLAIM)
                                        (as to all Defendants)
                                                                        ■ -   c

       39.      Plaintiff incorporates the preceding allegations by reference.

       40.      Defendants violated the Md. Code Ann., Com Law §13-301(13)(iii) when the

Defendants violated the MCDCA at §§ 14-202(8).

       41.      Defendants foregoing MCPA violation caused the Plaintiff to endure damages

including out-of-pocket costs and fear and worry of being kicked out of the Property.

       42.      Defendants conduct was the proximate cause of Plaintiffs injuries, rendering

Defendants liable for actual damages in amount to be determined pursuant to the MCPA at §13-

408(a), and for attorney’s fees pursuant to MCPA, §13-408(b).
                                                   8
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 9 of 11



                            COUNT FOUR: VIOLATIONS OF FCRA
                                   (as to Defendant BOA)

       43.      Plaintiff incorporates the preceding allegations by reference.

       44.      Defendant BOA reported inaccurate information regarding the debt to the credit

reporting agencies (CRAs). Specifically, BOA inaccurately reported the debt as Current when it was

closed and transferred,                                                                              and

inaccurately or misleadingly reported the debt as 120+ days delinquent when BOA did not hold the

Note during the timer period of October 2014 to May 2015 and therefore, did not have the right to

enforce or collect under the Note.

       45.      Within two years of filing this action, the Plaintiff sent letters to the CRAs to dispute

the BOA debt wherein Plaintiff disputed the payment history, the status of the account and BOA’s

legal authority to hold Plaintiff responsible on the debt.

       46.      According to the CRAs, the disputes were forwarded to BOA and confirmed as

accurate by BOA.

       47.      BOA confirmed the disputed information as accurate without conducting a

reasonable investigation and conclusively verifying the accuracy of the disputed information.

       48.      Instead of conducting a reasonable investigation of Plaintiff s dispute, BOA simply

verified the information appearing on BOA’s computer screen for credit reporting matched the

information that was being reported to Plaintiffs credit report.

       49.      A reasonable investigation would have entailed BOA reviewing the underlying

documentation to verify the information on BOA’s computer screen for credit reporting was

accurate. However, BOA merely confirmed that the information on its credit reporting computer

screen was reported to the CRAs and took no steps to verify the reported information was accurate.

        50.     Although Plaintiff disputed the debt and continued to dispute the debt, BOA omitted

that Plaintiff disputed the debt when BOA conveyed its investigation results to the CRAs.


                                                    9
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 10 of 11


       51.       Accordingly, Defendant BOA violated 15 U.S.C. § 1681s-2(b)(l) by failing to

investigate the subject matter of Plaintiff s dispute and by falsely asserting to the credit reporting

agencies that it had verified and confirmed the accuracy of the disputed information.

        52.      Additionally, Defendant BOA violated 15 U.S.C. § 1681s-2(b)(l) by failing to

instruct the credit reporting agencies to report the debt as disputed.

        53.      Defendant BOA’s failure to comply with its obligations under 15 U.S.C. § 1681s-

2(b)(1) to investigate the merits of Plaintiff s dispute were the result of Defendant’s deliberate policy

to restrict its investigation of consumers’ dispute to merely confirming the1 information was reported

accurately from its computer screen instead of investigating whether the information on its computer

screen is accurate.

        54.      Defendant BOA’s failure to comply with its obligation under 15 U.S.C. § 1681s-

2(b)(1) to report a disputed debt as disputed was the result of Defendant’s deliberate policy to never

report a debt as disputed.

        55.      As a result of Defendant BOA’s violations of 15 U.S.C. §1681s-2(b)(l), Plaintiff

suffered actual damages, including but not limited to: loss of credit, damage to credit profile and

reputation, embarrassment, humiliation and other mental and emotional distress.

        56.      Defendant BOA’s violations were deliberate and intentional, which gives rise to a

willful violation, rendering Defendant liable pursuant to 15 U.S.C. §168In. In the alternative,

Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. §1681o.

        57.      Plaintiff is entitled to recover actual damages, statutory damages, costs and attorney’s

fees from Defendant BOA in an amount to be determined by the Court pursuant to 15 U.S.C. §§

1681n and 1681o.

        WHEREFORE, Plaintiff, on behalf of herself and the members of the Putative Classes

request the following relief:



                                                    10
              Case 8:20-cv-00181-PJM Document 2 Filed 01/22/20 Page 11 of 11


        A.       an order granting certification of the proposed class, including the designation of

                 Plaintiff as the named representatives, the appointment of the undersigned as Class

                 Counsel, under the applicable provisions of Fed. R. Civ. P. 23;

        B.       a finding that Defendants violated MCDCA, Md. Code Ann., Com. Law § 14-202(8);

        C.       a finding that Defendant BOA violated FCRA, 15 U.S.C. § 1681 s-2(b)( 1);

        D.       a finding that Defendant S&B violated FDCPA, 15 U.S.C. § 1692c(a)(2);

        E.       an award of statutory damages in the amount of $1,000 against S&B for Count I;

        F.       an award of actual damages against S&B for Count I;

        G.       an award of actual damages to Plaintiff against BOA and S&B for Counts II & III;

        H.       an award of such amount as the Court may allow for all other class members for

                 Counts II & III,

        I.       an award of costs of this action, together with reasonable attorneys’ fees as determined

                 by this Court; and

        J.       an award of such other relief as this Court deems just and proper.

                                    DEMAND FOR TRIAL BY JURY

        58.      Pursuant to Md. Rule 2-511, Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

                                                 Respectfully submitted,

                                                 GLORIA COOKE

                                                /s/ Quinn B. Lobato
                                                Quinn B. Lobato
                                                210 Grisdale Hill
                                                Riva, MD 21140
                                                Tel: (240) 305-4770
                                                quinn.lobato@gmail.com
                                                Attorney for Plaintiff




                                                    11
